Citation Nr: 1314215	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  12-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to September 13, 2006 and a disability rating greater than 50 percent beginning September 13, 2006 for an acquired psychiatric disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama wherein the RO granted service connection for an acquired psychiatric disorder and assigned an initial 30 percent disability effective March 26, 2003 and a 50 percent disability rating effective September 13, 2006 rating.  The Veteran disagreed with the disability rating assigned and perfected an appeal. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in an August 2012 statement of the case (SOC) it was noted that an electronic review of VA outpatient treatment records from the VA Medical Center, Tuscaloosa dated February 9, 2005 to August 9, 2012 was conducted on August 27, 2012.  It was also noted that an electronic review of VA outpatient treatment records from the VA Medical Center, Birmingham dated March 29, 2002 to August 22, 2012 was also conducted on August 27, 2012.  The August 2012 SOC specifically referred to several VA treatment records dated from August 2003 to July 2011.  A review of the claims file in addition to the Virtual VA file shows VA treatment records dated from March 2002 to July 2006 but is negative for treatment records after July 2006.  On remand, the RO should attempt to obtain any outstanding VA treatment records dated from July 2006 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, the Veteran was most recently afforded a VA examination regarding his service-connected acquired psychiatric disorder in May 2012.  At that time, the examiner assigned a Global Assessment Functioning (GAF) score of 50.  Notably, this report noted that the Veteran denied a history of suicide attempts or suicidal ideation.  Also, this examination report does not indicate whether the Veteran was currently working and, if so, what affect the Veteran's service-connected acquired psychiatric disorder had on his employment, if any.  Notably, in the previous September 2006 VA psychiatric examination it was noted that the Veteran had been employed by VA for 27 years.    

In March 2013, the Veteran's representative submitted an Informal Hearing Presentation showing that the Veteran's service-connected acquired psychiatric disorder may have increased in severity.  The Veteran's representative wrote that the Veteran merited at least a 70 percent initial and continued rating thus far.  It was noted that the Veteran's wife had to hide the guns in the house from the Veteran.  He attempted suicide by car once.  He was not allowed to drive alone anywhere because his wife saw him as still suicidal.  Treatment records reportedly documented both visual and auditory hallucinations.  He was no longer dressing himself properly for work.  The Veteran, when his job was discussed (not mentioned in the 2012 VA examination) was hanging on to make 30 years but he was scared that he would explode before then.  He showed obsessive/compulsive behavior by 2012 with checking and rechecking his alarms, doors and locks at home.  He had extreme reactions to unexpected loud noises.  Even by 2003 he was having memory problems and loss of sexual desire.  At times he did not want to touch his wife in any way for any reason.  His nightmares had been causing absences from work because he had no sleep at all.  His supervisor had been accommodating his increasing need to avoid conflict and to be alone in his office.  On remand, the Veteran should be afforded another VA examination whereby the examiner notes the allegations made in the March 2013 Informal Hearing Presentation, particularly the allegation of a history of a suicide attempt as well as the allegation of both visual and auditory hallucinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Finally, in the March 2013 Informal Hearing Presentation the Veteran's representative also wrote that if the Veteran had retired before his goal of 30 years with the VA either a 100 percent rating or TDIU should be considered as of his end date as it is this problem, rather than any physical decline, that is responsible.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran's representative has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected acquired psychiatric disorder.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2. Obtain any outstanding VA treatment records from July 2006 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3. Schedule the Veteran for a VA psychiatric examination to identify the current level of impairment resulting from his service-connected acquired psychiatric disorder.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected acquired psychiatric disorder.  Particularly, the examiner should address the allegations made in the March 2013 Informal Hearing Presentation, i.e., the allegation of a history of a suicide attempt as well as the allegation of both visual and auditory hallucinations.  

The examiner should also describe the effects, if any, of the service-connected acquired psychiatric disorder on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, to include his acquired psychiatric disorder.

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

4. After consideration of the foregoing, readjudicate the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, claim on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

